Case 2:19-cv-04088-BMS Document 1-13 Filed 09/06/19 Page 1 of 3




                  Exhibit 13
12/11/2018                                SureFire
                     Case 2:19-cv-04088-BMS        Capital Mail1-13
                                              Document         - FW: November
                                                                       Filed 2018 Statement Page 2 of 3
                                                                              09/06/19

                                                                                            Ariel Shlien <ariel@surefirecapital.com>



  FW: November 2018 Statement
  1 message

  Brenda Smith <bsmith@broadreachcap.com>                                                               Tue, Dec 11, 2018 at 12:03 PM
  To: Ariel Shlien <ariel@surefirecapital.com>


    Here you go



    Brenda Smith

    200 Four Falls, Suite 211

    1001 Conshohocken State Road

    West Conshohocken, PA 19428

    Office: 610.862.0880 ext 202 * Mobile: 610.310.8936 * Fax: 484-351-8093




    From: Brooke Cockrell <brooke.cockrell@ncshare.com>
    Sent: Tuesday, December 11, 2018 4:57 PM
    To: Brenda Smith <bsmith@broadreachcap.com>
    Cc: Brooke Cockrell <brooke.cockrell@ncshare.com>; Ryan Hale <ryan.hale@nottinghamco.com>
    Subject: November 2018 Statement



    Hey Brenda,



    I have attached your November statement. Please let me know if you have any questions.



    Thanks.

    Brooke




                                                 Brooke Cockrell | Director, Shareholder Services
                                                 Ph: 252.984.3816 x236
                                                 116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                                 brooke.cockrell@ncshare.com | www.nottinghamco.com




         November 2018.pdf
         73K



https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1619575756340616667&simpl=msg-f%3A161957575634…   1/1
Case 2:19-cv-04088-BMS Document 1-13 Filed 09/06/19 Page 3 of 3
